Title: To Thomas Jefferson from Jacob Hollingsworth, [9] December 1792
From: Hollingsworth, Jacob
To: Jefferson, Thomas



Sr
Elkton [9 D]ecbr. 1792

Yours of 22 Novbr. I Receved and should have answered it sooner, But Could not accomadate you with a Young Man which I thought would Suit you Untill yesterday, when I think I have found one which I have Eavery Hopes will, a Sartain Mr. Samuel Biddle who was Born with in Five Mills of me. He was Brought Up to farming by his Father who is as neat a Farmar as Eany in our Neghbourhood, and as Honest a old Gentle man as Eany at all, From Charractor, tho his Farme not Large nough to imploy his Sons as he has a Modrat Quantoty of Neagros now by the industery of his Sons, the young Man has been an overseear for three yeers past and I Expect nows well how to mange Neagros tho not in a very harsh manar he says he will undrtake to manage them but not with they are Reasonably fed and Clothed, ths  tirms for a year is Forty Five pounds if your Farme is not more than two Hundred Miles from this and if more you Must pay his travling Expensis from there untill he Reaches the Farme, and he will be glad to go as soon as posable if you and he Can agree as he Expets New years Day is the Common time of Entereng the years Busines, as he Expects to be Ready then. He Desurs you will Commit your tirmes to wrighting, and your Requests Untill he See yous and a full informati of the Situation and to know whiather its at a Quarter or a Mentioned House or if the House is Reasonably good, and your answer as soon as posable as he will attend here on Satterdy next for it. Sr. I have Eavey Hopes from the Carractor of his Famaly, and Knowing his father to have Brought him up in the Exact Mode of farming you want that he will answer Eavery purpose. Remain your very Huml. Servt,

Jacob Hollingsworth


NB pleas to pardon my Request when at leasure to informe me when Congress provides for Lost Certificates when proppr Vouchers apper, or Qualificatisons with County Seals are Brought forward.
JH

